MEMORANDUM *
The Board of Immigration Appeals did not abuse its discretion in denying the motion of Gerardo Rafael Velezmoro to reopen the merits of his asylum and withholding of deportation claims. See INS v. Doherty, 502 U.S. 314, 324, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992) (reviewing for abuse of discretion the denial of a motion to reopen claims for asylum and withholding of deportation); Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000) (same).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.